      0:20-cv-03051-PJG           Date Filed 04/12/21   Entry Number 17     Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

TONY R. INGRAM,                              )    Civil Action No. 0:20-cv-03051-PJG
                                             )
                     Plaintiff,              )
                                             )
              v.                             )
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security              )
Administration,                              )
                                             )
                     Defendant.              )

                                             ORDER

       AND NOW, this 12th day of April, 2021, upon consideration of the Defendant's Motion to

Remand and Plaintiff’s agreement thereto, it is hereby ORDERED that the Defendant’s motion is

granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g). On remand, the Appeals Council will remand this claim to an

administrative law judge to offer the claimant an opportunity for a new hearing and issue a new

decision.



                                             __________________________________________
April 12, 2021                               Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE
